Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 23 February 2022 and Request for Continued Examination (RCE) of 03 February 2022. Claims 1, 4-6, 8-9 and 11-12 are pending and have been considered as follows. Claims 2-3, 7 and 10 are cancelled.
Response to Arguments
	Applicant’s amendments with respect to the rejection of claim 5 under 35 USC 112(b) as set forth in the office action of 04 October 2021 and advisory action of 18 January 2022 have been considered and are persuasive. Therefore, the rejection of claim 5 under 35 USC 112(b) as set forth in the office action of 04 October 2021 and advisory action of 18 January 2022 has been withdrawn.
Applicant’s arguments and amendments with respect to the rejection of claims 1, 4-6 and 8-9 under 35 USC 101 as set forth in the office action of 04 October 2021 and advisory action of 18 January 2022 have been considered and are NOT persuasive. Specifically, Applicant argues:
Applicant has amended the independent claims to more clearly define a specific, non-preemptive method and a practical use of the claimed invention, "significantly more" than an abstract idea … the legal question is whether the claimed invention is 'directed to' the abstract idea and not whether the invention is believed to be an abstract idea  … Just as in Data Engine, claims 1, 10, and 11 specific steps detailing a specific manner with specific limitations. The claimed invention does not merely recite "what" the invention is doing, but recites "how" the invention is doing the "what" … the claimed invention includes 'significantly more' than the abstract idea because the present claims address the problem in the art … The claimed invention clearly provides a new and useful improvement to the quality of clinical studies and cohort design
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. In regards to arguments against the “abstract idea”, the limitations “from the extracted data corresponding to the predetermined range, [detect/detecting] a position of the road surface line and [estimate/estimating] a position of the measurement device based on the detected position of the road surface line” are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. A person looking at some sort of appropriate data would very well be capable of detecting and estimating some sort of information and data, the person would determine (detect and/or estimate) some information based on the data either mentally or by using pen and paper. In regards to arguments against the additional elements, the limitations “[acquire/acquiring] output data from a sensor for detecting a surface line on a road surface; [extract/extracting], from the output data, data corresponding to a predetermined range of the road surface line at a predetermined positional relation to a predicted own position of the measurement device … wherein the predetermined range is changed in a first direction in accordance with an accuracy of the predicted own 
Claim Objections
Claims 1, 8, 9 and 12 are objected to because of the following informalities: “the moving body” limitations appear to be typographical errors and should be “the movable body” in order to keep a consistent language throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor,  recites “wherein the measurement device adjusts the estimation of the position of the moving body after the predetermined range is changed”  (emphasis added). While the measurement device in Applicant’s specification does estimate the position of the moving body after the predetermined range is changed; Examiner is unable to find anywhere in Applicant’s specification which provides support for such limitation in claim 12; specifically, for the measurement device to adjust the estimation of the position of the moving body after the predetermined range is changed.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 9 recite the limitations “wherein the measurement device improves accuracy in estimating a position of the moving body based on the changed predetermined range”. Based on the specification, the position of the moving body is the same as the position of the measurement device; as such, it is unclear, to the Examiner, predicted own position of the measurement device” and/or “estimate a position of the measurement device based on the detected position of the road surface line” and 2) what exactly differentiates such limitations (what is the difference?). Further, claim 6 recites “a position of the movable body as the predicted own position” which indicates that the position of the movable body is meant to be the same as the predicted own position; therefore, it is further unclear, to the Examiner, how and why the measurement device improves accuracy in estimating the predicted own position (a position of the moving body) based on the changed predetermined range since the predicted own position is acquired (based on the specification, e.g. Figure 6) prior to the predetermined range being changed and it is in fact the [new] position of the measurement device (the movable body) which is estimated based on the changed predetermined range (based on the detected position of the road surface line). 

Claim 5 is indefinite because of the recited limitation “wherein a length of the predetermined range in the first direction is made longer as the accuracy of the predicted own position in the first direction becomes lower”. Claim 1 previously recites “wherein the predetermined range is changed in a first direction in accordance with an accuracy of the predicted own position in the first direction”. It is unclear, to the Examiner, whether Applicant means to recite “wherein, in the changing of the predetermined range, a length of the predetermined range in the first direction is made longer as the accuracy of the predicted own position in the first direction becomes lower” or whether the limitations of claim 5 are fully separate (random) limitations.

Claim 6 is indefinite because of the recited limitation “a position of the movable body”. It is unclear, to the Examiner, whether Applicant is referring to the same position of the moving body previously recited in claim 1 or not.

Claim 11 recites the limitation “the processor”. There is insufficient antecedent basis for such limitation in the claim since it is unclear, to the Examiner, whether Applicant is referring to the CPU previously recited or not due to different wording.
Claim 11 is indefinite because of the recited limitation “estimates the position of the measurement device based on the changed predetermined range”. Claim 1 previously recites “estimate a position of the measurement device based on the detected position of the road surface line”. It is unclear, to the Examiner, whether Applicant meant to instead recite “estimates the position of the measurement device further based on the changed predetermined range” and/or whether the limitation of claim 11 is meant to replace the limitation of claim 1 and/or whether the limitation of claim 11 is in any way connected to (related to) the limitation of claim 1.

Claims 1, 8, 9, 11 and 12 are indefinite because=> Claims 1, 8 and 9 previously recite “from the extracted data corresponding to the predetermined range, detect a position of the road surface line and estimate a position of the measurement device based on the detected position of the road surface line, wherein the predetermined range is changed … ”, claims 1, 8 and 9 also recite “wherein the measurement device improves accuracy in estimating a position of the moving body the changed predetermined range”, claim 11 recites “wherein the processor estimates the position of the measurement device based on the changed predetermined range”, claim 12 recites “wherein the measurement device adjusts the estimation of the position of the moving body after the predetermined range is changed”. Based on Examiner’s understanding, the limitations in claims 11 and 12 and the support in specification (such as Figure 6 and its corresponding paragraphs), the position of the measurement device (movable body) is estimated based on the changed predetermined range (e.g. in Figure 6: step S14 is performed before steps S15-S17). As currently amended, there are two different limitations “predetermined range” and “changed predetermined range” which makes the limitations recited in claims 1, 8 and 9 appear as if the position of the measurement device (movable body) is estimated based on the predetermined range before the change which makes the limitations in claims 11 and 12 indefinite and is by itself also confusing as it makes it appear as if Applicant is merely pointing to acquiring the predicted own position (S11 in Figure 6) again. Examiner suggests amending the independent claims accordingly to make it clear that the predetermined range being changed step is prior to the appropriate limitations (include/add the necessary steps of Figure 6 and follow the steps in the right order) to avoid any further 112b or 112a confusions/issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8-9 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis – Step 1 
Claim 1 is directed to a device, claim 8 is directed to a method and claim 9 is directed to a non-transitory computer-readable storage medium. Therefore, claims 1, 8 and 9 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other two analogous independent claims 8 and 9 are rejected for the same reasons as the representative claim 1 as discussed below. Claim 1 recites: 

A measurement device comprising: 
a memory configured to store a program; and 
a central processing unit (CPU) coupled to the memory and configured to execute the program to: 
acquire output data from a sensor for detecting a road surface line on a road surface; 

from the extracted data corresponding to the predetermined range, detect a position of the road surface line and estimate a position of the measurement device based on the detected position of the road surface line, 
wherein the predetermined range is changed in a first direction in accordance with an accuracy of the predicted own position in the first direction, the first direction crossing a longitudinal direction of the road surface line, 
wherein the measurement device is loaded on a movable body traveling on the road surface, 
wherein the position of the measurement device is used for a driving assistance of the movable body, and 
wherein the measurement device improves accuracy in estimating a position of the moving body based on the changed predetermined range 

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “detect… and estimate…” in the context of this claim encompasses a person looking at data collected (acquired, extracted) and forming a simple judgement (determination, detection, estimation). Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A measurement device comprising: 
a memory configured to store a program; and 
a central processing unit (CPU) coupled to the memory and configured to execute the program to: 
acquire output data from a sensor for detecting a road surface line on a road surface; 
extract, from the output data, data corresponding to a predetermined range of the road surface line at a predetermined positional relation to a predicted own position of the measurement device; and 
from the extracted data corresponding to the predetermined range, detect a position of the road surface line and estimate a position of the measurement device based on the detected position of the road surface line, 
wherein the predetermined range is changed in a first direction in accordance with an accuracy of the predicted own position in the first direction, the first direction crossing a longitudinal direction of the road surface line, 
wherein the measurement device is loaded on a movable body traveling on the road surface, 
wherein the position of the measurement device is used for a driving assistance of the movable body, and 
wherein the measurement device improves accuracy in estimating a position of the moving body based on the changed predetermined range

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “acquire output data…,” “extract, …, data…,” and “wherein the predetermined range is changed …,”, “wherein the measurement device is loaded on a movable body …”, “wherein the position of the measurement device is used for a driving assistance …”, “wherein the measurement device improves accuracy in estimating a position …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (CPU) to 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining 
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “acquire output data…” “extract, …, data…,” are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the CPU is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that ‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “wherein the predetermined range is changed …,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is a range being simply changed (made longer, shorter, wider, narrower, etc) is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. And as discussed above, the additional limitations of “wherein the measurement device is loaded on a movable body …”, “wherein the position of the measurement device is used for a driving assistance …”, “wherein the measurement device improves accuracy in estimating a position …” are all insignificant extra-solution activity and merely are directed to intended use and result.
Dependent claim(s) 4-6 and 11-12 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application for similar reasons stated above for the limitations in the independent claims. Therefore, dependent claims 4-6 and 11-12 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Therefore, claim(s) 1, 4-6, 8-9 and 11-12 are ineligible under 35 USC §101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667       

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667